— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 1975, which affirmed the decision of a referee disqualifying claimant from receiving benefits effective August 16, 1974, upon the ground that the claimant lost his employment through his own misconduct. Admittedly, the claimant failed to complete a vitally important assignment and, yet, signed the prescribed form indicating that he had performed the assignment. Such behavior, under the present circumstances, constituted misconduct, and the board’s decision should be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Main and Reynolds, JJ., concur; Koreman, J., dissents and votes to reverse in the following memorandum.